[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              November 10, 2005
                             No. 05-11579
                                                              THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                         Agency Nos. A95-546-404
                             & A95-546-405

HAROLDO LOPEZ,
JULIA P. TORRES,
SOFIA M. LOPEZ,

                                                                       Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                           (November 10, 2005)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Haroldo Lopez, Julia P. Torres, and Sofia M. Lopez, through counsel, seek

review of two Board of Immigration Appeals (“BIA”) decisions (1) affirming the

Immigration Judge’s (“IJ”) order finding them removable and denying their

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16(c),

and (2) denying their motion to reconsider.

      Petitioners challenge the BIA’s December 10, 2004, decision affirming the

IJ’s decision. However, we do not have jurisdiction to consider this claim.

      “We review questions of subject matter jurisdiction de novo.” Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. See Immigration and

Nationality Act (“INA”) § 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1), (b)(1). We

have held that “[s]ince the statutory limit for filing a petition for review in an

immigration proceeding is ‘mandatory and jurisdictional,’ it is not subject to

equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir.

2005) (per curiam) (citing Stone v. INS, 514 U.S. 386, 405, 115 S. Ct. 1537, 1549,

131 L. Ed. 2d 465 (1995)). A motion to reconsider filed with the BIA does not



                                            2
suspend the finality of the underlying BIA order and does not toll the review

period. Stone, 514 U.S. at 405-06, 115 S. Ct. at 1549 (construing the former 90-

day period for filing a petition for review under the INA § 106(a)(1), 8 U.S.C. §

1105a(a)).

      We conclude that we are without jurisdiction to review the BIA’s final order

of removal issued on December 10, 2004. The petitioners were required to file a

petition for review of their underlying claims by January 10, 2005. However, they

did not do so until March 22, 2005. While the petitioners filed a motion to

reconsider the BIA’s summary affirmance on January 10, 2005, this filing did not

toll the limitations period for filing a petition for review in this Court. See id.

      Though we retain jurisdiction to review the March 3, 2005, BIA order

denying the petitioners’ motion for reconsideration, they fail to raise any argument

with respect to this motion. Accordingly, this claim is abandoned. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2005) (citations omitted).

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Based on the foregoing, we dismiss the petition for

review in part and deny the petition for review in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            3